    Case 3:20-cv-00176-MAB Document 19 Filed 04/29/20 Page 1 of 1 Page ID #28
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    RACHEL SANTEL, on behalf of JDS, a
                                                        )
    minor,
                                                        )
                                                        )
                           Plaintiff,
                                                        )
                                                               Civil No. 20-cv-176-MAB
                                                        )
    vs.
                                                        )
                                                        )
    COMMISSIONER of SOCIAL
                                                        )
    SECURITY,
                                                        )
                                                        )
                           Defendant.

                                   MEMORANDUM and ORDER

BEATTY, Magistrate Judge:

          This matter is before the Court on Plaintiff’s Motion for Appointment of Next

Friend. (Doc. 3). 1 Plaintiff JDS, a minor, is represented by her biological mother, Rachel

Santel.

          A minor who is without a duly appointed representative may sue by next friend.

Fed. R. Civ. P. 17(c)(2).

          Plaintiff’s Motion for Appointment of Next Friend (Doc. 3) is GRANTED. Rachel

Santel is appointed next friend of Plaintiff JDS for the purpose of prosecuting this action.

          IT IS SO ORDERED.

          DATED: April 29, 2020


                                                            /s/ Mark A. Beatty
                                                            MARK A. BEATTY
                                                            United States Magistrate Judge




1
    The motion was incorrectly docketed as a Motion to Seal.
                                                Page 1 of 1
